

116 HRES 716 IH: Designating the National Center of Excellence for research in coastal flooding and recurrent flooding, a partnership among Old Dominion University and William & Mary, including the Virginia Institute of Marine Science and the Virginia Coastal Policy Center at William & Mary Law School.
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 716IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mr. Wittman (for himself and Mrs. Luria) submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONDesignating the National Center of Excellence for research in coastal flooding and recurrent
			 flooding, a partnership among Old Dominion University and William & Mary, including the Virginia Institute of Marine Science and the Virginia Coastal Policy Center at
			 William & Mary Law School.
	
 Whereas universities engaged in both fundamental and applied coastal flooding research are key resources for partnerships with Federal agencies;
 Whereas Old Dominion University and William & Mary, including the Virginia Institute of Marine Science and the Virginia Coastal Policy Center at William & Mary Law School;
 Whereas other coastal regions in the United States are vulnerable to flooding and coastal hazards, and the applied research and partnership structure developed in the Virginia can be replicated throughout the Nation, increasing community resilience and national security;
 Whereas the universities convened State, local, regional, nonprofit, and private sector partners to develop relationships and began the process of building new strategies to respond to increasing coastal threats;
 Whereas the universities have a proven record of accomplishment and natural and social scientific expertise in coastal flooding and are located in a natural test bed at the mouth of the Chesapeake Bay;
 Whereas the designation made by this resolution will further the ability of these university partners to collaborate with relevant Federal agencies on flood-related topics and share best practices with stakeholders in and outside Virginia;
 Whereas maintaining the facility and personnel readiness at bases and Federal facilities in Virginia, including Norfolk Naval Station, Marine Corps Base Quantico, Naval Surface Warfare Center Dahlgren, and Joint Expeditionary Base Langley Eustis, which are vulnerable to flooding and coastal hazards, is essential to our Nation’s national security; and
 Whereas the universities have a history of working with Federal agencies in coastal flooding and convening stakeholders, and are legislatively designated jointly by the Commonwealth of Virginia as a provider of technical and scientific advice: Now, therefore, be it
	
 That the House of Representatives recognizes— (1)the National Center of Excellence for research in coastal flooding and recurrent flooding, a partnership among Old Dominion University and William & Mary, including the Virginia Institute of Marine Science and the Virginia Coastal Policy Center at William & Mary Law School; and
 (2)Old Dominion University’s Institute for Coastal Adaptation and Resilience, William & Mary, the Virginia Institute of Marine Science, and the Virginia Coastal Policy Center at William & Mary Law School, each as a National Center of Excellence for research in coastal flooding and recurrent flooding.
			